DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a method of enhancing degradation of ester VOCs with a cerium oxide loaded palladium single atom catalyst under low-temperature microwave comprising preparation of the single atom catalyst Pd/CeO2 as instant claimed, and microwave-assisted enhancement of degradation ester VOCs with the catalyst Pd/CeO2 in a reaction cavity under the instantly claimed reaction conditions.  As stated in Applicant’s remarks on p. 4, submitted 14 June 2021, prior art of Du, Cheng and Chan do not teach that the Pd/CeO2 catalyst is heated with microwaves while treating VOCs containing esters.  Furthermore, Iida teaches lower temperature plasma generated by microwave discharge to oxidize VOCs include esters.  Du discloses a Pd0.1%Fe4.0%/CeO2 catalyst that room temperature degrades formaldehyde ([60]-[61]), but does not explicitly disclose microwave heating nor esters.  Chan discloses a Pd/CeO2 catalyst (Fig. 4), but does not explicitly disclose VOC degradation ([19]; uses) nor microwave heating.  Liu discloses “activated alumina doped by SiC is the carrier, one or more transition metal oxides are the active components, such as the oxides of Fe, Cu, Mn, or Co, prepared by adding CeO2 as an additive” to catalytic oxidize VOCs, “Silicon carbide has strong microwave adsorbing performance.” ([30]-[31]), but does not mention esters nor the specifically claimed catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794